Citation Nr: 1616545	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine since July 13, 2012. 

2.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy, effective July 13, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, effective July 13, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which originally granted the Veteran service connection and a noncompensable rating for degenerative disc disease of the lumbar spine with right radiculopathy, effective June 1, 2008. 

In a January 2013 rating decision, the RO assigned a 10 percent rating for degenerative disease of the lumbar spine effective August 18, 2008 and issued the Veteran separate ratings for right lower extremity radiculopathy at 40 percent disabling and left lower extremity radiculopathy at 10 percent disabling.  In a subsequent December 2013 rating decision, the RO made the 10 percent rating for the Veteran's degenerative disc disease of the lumbar spine retroactive to the day after service discharge. 

In connection with this claim, the Veteran requested an in-person hearing before a Veterans Law Judge, which was scheduled for May 28, 2014.  The Veteran did not appear at the hearing, did not request a postponement and did not submit a motion showing good cause for his failure to appear within 15 days of the original hearing date.  Under these circumstances, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2015).

The claims were previous before the Board.  In a July 2014 decision, the Board granted an increased rating of 20 percent for the Veteran's degenerative joint disease of the lumbar spine effective June 1, 2008 to July 13, 2012.  The remaining claims were remanded for further development.  Specifically, these claims were remanded by the Board in July 2014 in order to provide the Veteran with additional VA examinations.  The Board is satisfied that there was substantial compliance with its remand directives regarding the claims for increased rating for the right and left lower extremity neuropathy.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine since July 13, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than moderately severe incomplete paralysis, with reduced sensation, numbness, paresthesias, pain, and at times, reduced deep tendon reflexes and weakness. 

2.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than mild incomplete paralysis, with some sensory loss and pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

2.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appeal for increased ratings for radiculopathy of the right and left lower extremity arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the March 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the December 2013 statement of the case (SOC) and March 2015 supplemental SOC.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, and lay statements, have been associated with the record.  Moreover, the Veteran was afforded VA examinations addressing his radiculopathy in July 2012 and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that July 2012 and August 2014 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's radiculopathy of the lower extremities.  

Pursuant to the July 2014 Board remand, the August 2014 VA examination was  completed and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives regarding the claims being decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his right or left lower extremity radiculopathy since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015). 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007. 

Peripheral neuropathy with carpal tunnel syndrome of the right and left lower extremities

The Veteran's sciatica is rated under Diagnostic Code 8520.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.   An 80 percent disability rating is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in July 2012 wherein the Veteran reported pain in the lower lumbar spine with radiation to paralumbar muscles and right anterior leg to knee.  He also stated that he experienced intermittent tripping was told in the military that it was due to his back that caused "drop foot."  The Veteran further complained of intermittent numbness and tingling in right upper leg and occasionally in left upper leg.  

Upon examination, reflexes were 2+ (normal) in both knees and the left ankle, and 1+ in the right ankle.  Motor examination revealed 5 out of 5 strength in bilateral lower extremities and there was no muscle atrophy.  Sensory examination showed decreased light touch in both anterior thighs and the right knee and thigh, but the remaining areas in the lower extremities were normal.  Vibratory sensation was decreased in the right foot and sensation to sharp/dull and pin prick was decreased in the right antero/lateral thigh.  Additional symptoms due to radiculopathy noted were mild intermittent pain and mild numbness in the left lower extremity.  The Veteran also complained on numbness in the right upper thigh after standing.  Mild weakness was observed with right hip extension due to pain in back with this motion.  The examiner indicated that the Veteran's radiculopathy was severe in the right lower extremity and mild in the left lower extremity.  

An August 2014 VA peripheral nerves examination report reflects that the Veteran complained of pain in the lower lumbar spine with radiation to paralumbar muscles and right anterior leg to knee and foot, worse since the previous examination.  He also stated that his intermittent tripping when he arises from sitting had worsened since the previous examination.  Intermittent numbness and tingling in right upper leg and lower leg to the entire foot and occasionally in left foot were reported.  Physical examination revealed normal reflexes in both lower extremities, and there was no muscle atrophy observed.  Motor examination revealed 5 out of 5 strength in both lower extremities and sensory examination showed normal sensation to light touch throughout the lower extremities.  Additional signs and symptoms due to radiculopathy noted were intermittent pain, moderate on the right and mild on the left, numbness, severe on the right, and mild, on the left, and severe paresthesias and/or dysesthesias on the right.  The examiner indicated that the severity of the radiculopathy was moderate in the right lower extremity and mild in the left lower extremity.  She further noted that pain and numbness cause problems with weight bearing especially sitting and then bearing weight.

The Board finds that the Veteran does not have severe neuritis, neuralgia, or incomplete paralysis of the right sciatic nerve to warrant an increased 80 percent rating in the right lower extremity or an increased 20 percent rating in the left lower extremity under Diagnostic Code 8515, 8615, or 8715 for any period.  See 38 C.F.R. § 4.124a.  The Board finds that radiculopathy of the right lower extremity  has been manifested by severe numbness and paresthesias, normal to hypoactive reflexes, some decreased sensation, and weakness in the thigh upon , but otherwise normal muscle strength. 

The Board finds that, with the exception of hypoactive reflexes and instance of mild weakness shown in the right lower extremity, symptoms present are primarily sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflexes and weakness noted in right lower extremity, the service-connected right lower extremity radiculopathy is no more than moderately severe in degree and does not more nearly approximate a rating based on severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  

The Board notes that the July 2012 VA examination report indicated severe to right lower extremity sciatica.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2015).  In this case, the examiner's use of the term severe is not supported as the Veteran retains muscle strength with normal tone and no atrophy in the right lower extremity.  These finding do not more nearly approximate either severe neuropathy or complete paralysis. . 

The symptoms in the left lower extremity have been sensory in nature and reported to only be of mild severity.  The Board finds that, because the Veteran's left lower extremity neuropathy symptoms described above are sensory to a mild degree with no decrease in reflexes or strength noted, the service-connected left lower extremity radiculopathy is no more than mild in degree and does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  

The Board also notes that the Veteran has reported foot drop.  However, foot drop has not been observed and muscle strength has been consistently observed as normal in both lower extremities.  Given the overall symptomatology described above, the Board finds that an evaluation in excess of 40 percent for the right lower extremity and 10 percent for the left lower extremity is not warranted under Diagnostic Code 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities.  Because the preponderance of the evidence is against the claims for an increased rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board observes that the severity of the Veteran's symptomatology in his left and right lower extremities have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted. Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 40 and 10 percent disability ratings assigned under Diagnostic Code 8520.

In sum, the preponderance of the evidence is against a finding that the level of disability due to radiculopathy is greater than moderately severe in the right lower extremity in light of findings of moderately severe disability with only reduced sensation, numbness, paresthesias, pain, and at times, reduced deep tendon reflexes and weakness.  Likewise, the preponderance of the evidence is against a finding that the level of disability due to radiculopathy is greater than mild in the left lower extremity in light of findings of mild disability with only reduced sensation and pain. 

Extraschedular consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected radiculopathy of the bilateral lower extremities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. 

Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected radiculopathy of the bilateral lower extremities which include pain, reduced sensation, numbness, as well as right lower extremity paresthesias and/or dysesthesias, and at times decreased reflexes and weakness, are all appropriately contemplated by the Rating Schedule.  Here, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected radiculopathy of the bilateral lower extremities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of one or more extraschedular ratings is not warranted.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) may be implied in a claim for an increased rating if expressly raised by a claimant or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present claim, the Board finds a claim of TDIU is not implied because the Veteran does not raise such an issue.  Based on statements made by the Veteran he still works, but must take time off during a flare up of his lumbar spine disability to rest between four and 10 days.  Accordingly, the issue of entitlement to a TDIU is not addressed further in this decision. 


ORDER

An increased disability rating in excess of 40 percent for radiculopathy of the right lower extremity is denied.

An increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.



REMAND

The Veteran contends entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine since July 13, 2012 is warranted.  Following additional development done in response to the remand, this claim was not addressed in the March 2015 Supplemental Statement of the Case (SSOC), as required by both the remand and 38 C.F.R. § 19.31(c), nor was the Veteran provided a separate SSOC addressing this issue.  The Board finds that a remand is necessary in order to comply with the July 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  The Board finds that an SSOC should be provided regarding the issue of entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine since July 13, 2012 in consideration of additional evidence associated with the record subsequent to the December 2013 SOC. 

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case concerning the claim entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine since July 13, 2012 in consideration of additional evidence associated with the record subsequent to the December 2013 SOC.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


